Title: To James Madison from John Sibley, 10 August 1805 (Abstract)
From: Sibley, John
To: Madison, James


          § From John Sibley. 10 August 1805, Natchitoches. “By the request of Governor Claiborne, I have the Honour of forwarding to you herewith, a coppy of a French Manuscript that by accident come into my possession. It was found Amongst the papers of the late Governor Messier of the Province of Taxus; he died at St. Antonio, & after his death his family return’d Again to Natchitoches where they had before lived, And this Manuscript was brought in amongst his private Books and papers, I procur’d it from his Son Athanaise de Messier esqr. a very worthy Man now the Treasurer of this County. It is written in a clear handsome hand in a large folio Bound Volum, with wide margin. The Original is now in my possession. The expence of Coppying it is $85. (viz).
          
            
              Pierre Graciole’s acct. 25 days @$2.
              $50
            
            
              25 days boarding ditto
              25
            
            
              Paper Stationry &c
              6
            
            
              Mr. Vin P(ie)re. 2 days comparing the Coppy.
              4
            
            
              
              $85.″
            
          
         